DETAILED ACTION
Claims 1-4, 6, 8, 9, 11, 12, 19, 20 and 23 are under current consideration.
Priority
	The only document filed is 62/467,845.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25, 30, 31, 35, 36, 39, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.
Applicant’s election without traverse of Group A, bacteriophage as the species in the reply filed on 12/23/2020 is acknowledged.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 9, 11, 12, 19, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for this rejection wherein consultation of the instant specification fails to provide clarification.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of transfection or transduction between claim 1a and b.
See claim 1, steps a and b which are directed to (in part): “providing a plurality of nucleic acid molecules” followed by “contacting first host cell(s) comprising said plurality of nucleic acid molecules”. 
Also see claim 20 which also demonstrates omission of a transduction step between step a and b. 
See claim 8 which is directed to (in part): a second host cell that is “identical or similar to said target cell(s) of interest”. It is not clear how to interpret the term “similar”. This could be interpreted in view of multiple structural properties (e.g. eukaryotic host cell, rod-shaped cell, species, etc.) and/or multiple functional properties (e.g. rate of conjugation or division). There are multiple interpretations for this term and thus, the claim is unclear.
Claim 9 recites the limitation "said bacteriophage" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
See claim 9 directed to (in part): “wherein said host recognition element comprises at least one protein residing in the tail region of said bacteriophage”. It is not clear to which host recognition element the claim refers, that of claim 1a or that of claim 1b? Does the “said bacteriophage” refer to the “delivery vehicle” or the “delivery vehicle one protein actually reside in or is actually derived from the tail region? And is the one protein an unmodified protein or a variant or mutant?
Claim 12 is directed to preparing “a nucleic acid delivery vehicle”; see preamble. In which step of claim 1 is this to be used? Are the method steps of claim 12 depicted by Figure 1 or Figure 3A? Are these method steps used in creating the specific structure of “T7Δgp17”? This claim depends on claim 1 but it is not clear how these method steps fit into claim 1, in view of the sequence of steps or the differential structures of the “delivery vehicle”? Does the delivery vehicle of claim 12, b comprise modified or unmodified tail proteins? Note that step f of claim 12 shows that the ending point of the method is “a delivery vehicle variant”; however, the preamble provides that the method is for the preparation of “a nucleic acid delivery vehicle”, making the claim further unclear.
The claims are unclear. For adequate examination, the Office suggests amending the claims so that the claimed structures are not so nebulous and can be readily distinguished from each other. The Office also suggests amending the claims so that the sequence of the steps are clear as well as the starting point (e.g. is “T7Δgp17” the starting point?) and ending point (e.g. does the last step of the method achieve what is provided in the preamble of the claims?).
Appropriate correction is required. Dependent claims fall herein.
Claim Rejections - 35 USC § 112, 1st para., Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 9, 11, 12, 19, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single and specific method, comprising the use of specific ingredients, does not reasonably provide enablement for any and all possible host cells (e.g. HEK cells), delivery vehicles of any structure (e.g. any virus or liposome).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors.
	Nature of the invention. The claims are directed to a method for preparing, identifying and/or isolating host recognition element(s) compatible for a target cell of interest; see at least independent claim 1.
	Scope of the invention. All of the claims are extremely broad in view of the structures of a delivery vehicle or variant thereof, host cells and selectable element. See the following teachings from the instant specification which indicate that the terms are extremely broad.

[0094] As used herein the term "nucleic acid delivery vehicle" in the context of the present disclosure is used in its broadest sense. "Vehicles" or "delivery Vehicles" as used herein encompass vectors such as bacteriophage, plasmids, phagemides, viruses, integratable DNA fragments, and other vehicles, which enable the transfer of nucleic acid molecules into a desired target host cell, and in some further embodiments, leads to expression of said transduced nucleic acid molecule in the target cell.

[0148] As noted herein before, the nucleic acid molecules provided by the invention comprise at least one host recognition element, a packaging signal and at least one selectable element or indicator element that enables the identification and/or selection of cells that comprise and/or express nucleic acid molecule encoding said element. Thus, such selectable element may be any detectable moiety, detector or indicator or alternatively may be a selective marker or element. A selective element (also termed herein "selectable element") may be a gene (or genes) that provides an advantage, for example, growth advantage, or any advantage in survival or in any other parameter. Non-limiting example relates to the use of antibiotic resistance genes as selectable markers. These genes provide resistance or in other words, inhibit, reduce, suppress or attenuate the susceptibility of the cell, specifically, bacteria to any antimicrobial agent.

[0172] A "host cell" as used herein refers to any cells known in the art which can be recombinantly transformed, transduced or transfected with naked DNA or the delivery vehicle as herein defined using procedures known in the art. "Transformation" and "transfection" mean the introduction of a nucleic acid, e.g., naked DNA or the delivery vehicle as herein defined, into a recipient cells by nucleic acid-mediated gene transfer.

	State of the prior art. The prior art demonstrates that the bacteriophage is well-known and understood for various purposes, including as therapeutics and diagnostics. For example, Ando et al. (2015-cited by the IDS) describes a method for engineering modular viral scaffolds for targeted bacterial population editing; Ando uses a yeast platform for engineering phage and creating synthetic phages with engineered host range (see p. 188, Figure 1 and Figure 2 on p. 189). 
	Working examples. The examples are specific in view of the delivery vehicle, host cell and selectable element. At least para. 452 of the specification indicates that a E. coli (in the method) as the host cell and at least para. 451 teaches that the selectable element is an antibiotic.  
	Guidance in the specification. The specification provides no guidance regarding the wide scope of structures that are encompassed by the claims and definitions provided by the instant specification.
	Predictability of the art. There is no way one could predict if the method would successfully lead to the preparing, identifying and/or isolating of host recognition element(s) compatible for a target cell of interest using the wide scope of nebulous structures as claimed for the delivery vehicle, host cell, or selectable marker.  
	Amount of experimentation necessary. Much undue experimentation would be necessary in order to determine if all of the structures as claimed would successfully lead to the preparing, identifying and/or isolating of host recognition element(s) compatible for a target cell of interest, if even possible at all. 
	Given the discussion above, it would require undue experimentation for the ordinary artisan to perform the full scope of the method as claimed.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648